Citation Nr: 0210604	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  98-18 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected lumbosacral strain.

2.  Entitlement to an initial compensable disability rating 
for service-connected residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1978 to October 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
lumbosacral strain and assigned a 10 percent disability 
evaluation effective from November 1, 1995.  

This case was before the Board previously in February 2001 
when it was remanded for additional development.  The 
requested development has been completed.

The issue of entitlement to an initial compensable disability 
rating for service-connected residuals of a left ankle sprain 
will be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's service-connected lumbar spine disability 
has been manifested by mild pain with flare-ups of severe 
pain approximately three times per year, since the effective 
date of the grant of service connection.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for lumbosacral strain have not been met at any time 
since the effective date of the grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 
5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At a May 1997 VA spine examination, the appellant complained 
of a history of intermittent episodes of his back "going 
out."  During these episodes, he had sharp low back pain 
with radiation down both lower extremities.  The examiner 
noted no postural abnormalities and no fixed deformities.  
Forward flexion of the lumbar spine was to 70 degrees, 
backward extension was to 10 degrees, lateral flexion was to 
20 degrees bilaterally, and rotation was to 30 degrees 
bilaterally.  He had no pain on motion.  Straight leg raise 
test was positive bilaterally.  X-ray examination showed some 
increased sclerosis through L5 and S1.  The facet joint, the 
joint space between L5 and S1 was somewhat narrowed.  There 
appeared to be some canal foramen stenosis.  There also 
appeared to be asymmetry of the pedicle on the left at L5.  
Because the appellant reported a previous diagnosis of 
spondylolysis and symptoms consistent with nerve root 
compression, the examiner requested a magnetic resonance 
imaging scan (MRI) of the appellant's lumbar spine.  MRIs 
were conducted in May 1997 and July 1997.  The examiner 
reviewed the MRI reports and found no evidence of spinal 
stenosis, foraminal narrowing, and no root compression.

At a September 2001 VA spine examination, the examiner 
reviewed the appellant's claims folder and discussed the 
appellant's medical history.  The appellant reported flare-
ups of back pain approximately three times per year.  During 
these episodes, he was incapacitated for approximately two 
days after which time the pain abated.  At baseline, his back 
was a "two" on a scale of one (lowest) to ten (highest).  
During flare-ups, his pain increased to a "nine."  He 
denied any lower extremity weakness.  He had occasional 
soreness of his back, which radiated down his legs to both 
knees.  He denied any fatigability, lack of endurance, or 
incoordination.  He did not take any medication for pain on a 
regular basis.  He did not wear a back brace.  On physical 
examination, the appellant's gait was normal.  He was able to 
flex his lumbar spine forward to 90 degrees.  He was able to 
extend his lumbar spine backward to 20 degrees.  He was able 
to rotate to 20 degrees bilaterally and flex laterally to 20 
degrees.  The appellant had full range of motion except for 
forward flexion.  According to the examiner, normal forward 
flexion was to 95 degrees.  There were no musculature, 
postural, or reflex abnormalities.  There was minimal 
tenderness to palpation.  X-ray examination of the lumbar 
spine showed an L5 spondylolysis or pars defect with minimal 
slippage of the L5 across the S1 body.  There were no other 
abnormalities.  The examiner described the appellant's 
symptoms as mild with infrequent flare-ups.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.  Further, the RO's 
efforts have complied with the instructions contained in the 
February 2001 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In an October 2001 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
his claim, specifically the evidence required for a higher 
disability rating.  Further, in March 2001 the RO sent a 
letter to the appellant that requested additional evidence.  
This letter notified the appellant of the type of evidence 
necessary to substantiate his claim.  It informed him that VA 
would assist in obtaining identified records, but that it was 
his duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the SSOC and letter informed the appellant 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.  

As for VA's duty to assist a veteran, the appellant has not 
identified any treatment records regarding his lumbar spine 
disability.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  As for VA's duty to 
obtain any medical examinations, that was fulfilled by 
providing VA examinations to the appellant in May 1997 and 
September 2001.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The appellant has disagreed with the original disability 
rating assigned for his lumbosacral strain.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

An October 2001 SSOC identified the issue on appeal as 
entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.  The RO evaluated all the evidence of 
record in determining the proper evaluation for the 
appellant's service-connected disability.  The RO did not 
limit its consideration to only the recent medical evidence 
of record, and did not therefore violate the principle of 
Fenderson.  The appellant has been provided appropriate 
notice of the pertinent laws and regulations and has had his 
claim of disagreement with the original rating properly 
considered based on all the evidence of record.  The RO 
complied with the substantive tenets of Fenderson in its 
adjudication of the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
lumbosacral strain.

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  It is also necessary 
to evaluate the disability from the point of view of the 
veteran working or seeking work, 38 C.F.R. § 4.2 (2001), and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2001).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Regarding musculoskeletal disabilities, such as the 
appellant's lumbosacral strain, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2001).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001); see also DeLuca, 8 Vet. App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2001); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2001).

The appellant's service-connected lumbosacral strain is rated 
as 10 percent disabling under Diagnostic Code 5295 for 
characteristic pain on motion.  A 20 percent disability 
rating is warranted where there is muscle spasm on extreme 
forward bending, loss of lateral spine motion in a standing 
position.  The highest disability rating under this 
diagnostic code, a 40 percent disability rating, is warranted 
for symptoms of a severe sacro-iliac injury and weakness with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of these symptoms with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).  The appellant does not meet the criteria for a 20 
percent disability rating under Diagnostic Code 5295.  The 
symptoms of the appellant's service-connected lumbosacral 
strain have been consistent since the effective date of the 
grant of service connection.  He has mild pain with flare-ups 
of severe pain approximately three times per year.  He has 
shown full range of lateral spine motion and there has been 
no evidence on examination of muscle spasm.  The subjective 
description of pain as "spasms" by the appellant is not the 
same as objective medical findings of "muscle spasm on 
extreme forward bending."  Accordingly, the Board concludes 
that the criteria for a disability rating greater than 10 
percent have not been met in this case.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001).

The Board has considered other diagnostic codes as well.  
Diagnostic Code 5292 provides a 20 percent disability rating 
for moderate limitation of motion.  However, even the most 
limitation of motion shown by the appellant-70 degrees of 
forward flexion in September 2001-would be no more than 
slight limitation of motion.  Diagnostic Code 5285 for 
residuals of a fracture a vertebra provides a 60 percent 
disability rating for residuals without cord involvement but 
with abnormal mobility requiring a neck brace (jury mast).  
For other cases, residuals of a fracture a vertebra is rated 
in accordance with definite limitation of motion or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2001).

Although the appellant contends that he suffered a fracture 
of a vertebra in service, the record shows that, in fact, the 
appellant was diagnosed with spondylolysis.  Spondylolysis is 
a "'dissolution of a vertebra; a condition marked by 
platyspondylis, aplasia of the vertebral arch, and separation 
of the pars interarticularis.'  Platyspondylis is a 
'congenital [present at birth] flattening of the vertebral 
bodies,' and aplasia is a 'lack of development of an organ or 
tissue, or of the cellular products from an organ or 
tissue.'"  Smith v. Derwinski, 1 Vet. App. 235, 236 (1991) 
(citations omitted) (quoting Dorland's Illustrated Medical 
Dictionary 111, 1308, 1567 (27th ed. 1988)).  This condition 
is distinct from a vertebral fracture; therefore, there is no 
evidence to warrant a rating under Diagnostic Code 5285.  Nor 
did the appellant, on VA examination in August 2001, exhibit 
symptoms of intervertebral disc syndrome that might warrant 
consideration of Diagnostic Code 5293.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  Accordingly, the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent for lumbosacral strain at any time 
since the effective date of service connection.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
appellant has episodes of pain, the Board finds that a 10 
percent disability rating considers the appellant's 
functional loss, pain, and weakness resulting from his 
lumbosacral strain.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for lumbosacral strain is denied.


REMAND

A remand is required in order to accord due process regarding 
the issue of entitlement to an initial compensable disability 
rating for service-connected residuals of a left ankle 
sprain.

In an October 2001 rating decision, the RO granted the 
appellant's claim of entitlement to service connection for 
residuals of a left ankle sprain.  In July 2002 the RO 
received the appellant's Statement of Accredited 
Representation in Appealed Case which identified entitlement 
to an initial compensable disability rating for service-
connected residuals of a left ankle sprain as an issue on 
appeal and argued that the appellant is entitled to a 
compensable rating.  Because this statement can reasonably be 
construed as disagreement with the October 2001 determination 
and expressing a desire for appellate review of the issue of 
entitlement to an initial compensable disability rating for 
service-connected residuals of a left ankle sprain, it is a 
valid Notice of Disagreement as to that issue.  See 38 C.F.R. 
§ 20.201 (2001); see also 38 C.F.R. §§ 20.300, 20.302 (2001) 
(regarding timeliness of and place of filing of a Notice of 
Disagreement).  No statement of the case (SOC) has been 
provided on that issue and thus the appellant has not had an 
opportunity to perfect an appeal.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case.  The Board must 
remand that issue to the RO for that purpose.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that where a notice of disagreement is received by VA, the 
appellate process has commenced and the appellant is entitled 
to a Statement of the Case on the issue).

Accordingly, this case is REMANDED for the following:

The appellant and his representative 
should be furnished a statement of the 
case and given the opportunity to respond 
thereto.  The statement of the case 
should address the appellant's claim for 
entitlement to an initial compensable 
disability rating for service-connected 
residuals of a left ankle sprain.  The 
statement of the case should set forth 
all pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.  If the claim remains 
denied, the appellant and his 
representative must be notified of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of this issue.  If, and only if, a 
timely and adequate substantive appeal is 
received, the claim should then be 
returned to the Board for further review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 



